CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Janell M. Hafner (Alaska Bar No. 0306035)
Chief Assistant Attorney General
Department of Law
PO Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-4167
Facsimile: (907) 465-2520
Email: janell.hafner@alaska.gov
Attorney for Defendant State of Alaska

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

MIKE TOYUKAK, et al.,                         )
                                              )
              Plaintiffs,                     )   Case No.: 3:13-cv-00137-SLG
                                              )
v.                                            )
                                              )
KEVIN MEYER, et al.,                          )   UNOPPOSED MOTION FOR
                                              )   EXTENSION OF TIME TO
              Defendants.                     )   RESPOND
                                              )

       The State of Alaska, Division of Elections (“Division”), moves for an unopposed

six-week extension to respond to the plaintiffs’ Motion to Extend Stipulated Judgment

and Order, filed December 30, 2020. This extension will give the parties time to confer

and, potentially, reach an agreement regarding the plaintiffs’ motion. In particular, this

extension will allow the parties to review and discuss the Division’s Alaska Native

Language Assistance Court Report for the 2020 Primary, REAA, and General Elections,

which is due in January.




        Case 3:13-cv-00137-SLG Document 312 Filed 01/12/21 Page 1 of 2
       On January 11, 2021, the plaintiffs indicated by email that they did not oppose the

Division’s proposed extension. Accordingly, the Division respectfully requests that it be

permitted to submit its response to the plaintiffs’ motion by February 24, 2021.


       DATED: January 12, 2021.

                                          CLYDE "ED" SNIFFEN, JR.
                                          ACTING ATTORNEY GENERAL


                                          By:    /s/ Janell M. Hafner
                                                 Janell M. Hafner
                                                 Chief Assistant Attorney General
                                                 Alaska Bar No. 0306035
                                                 Department of Law
                                                 PO Box 110300
                                                 Juneau, AK 99811-0300
                                                 Telephone: (907) 465-4167
                                                 Facsimile: (907) 465-2520
                                                 Email: janell.hafner@alaska.gov
                                                 Attorney for Defendant State of Alaska

Certificate of Service

I certify that on January 12, 2021 the foregoing was electronically filed and served by
using the District of Alaska CM/ECF system.


/s/ Janell M. Hafner
Janell M. Hafner
Chief Assistant Attorney General




TOYUKAK et al. v. TREADWELL et al.                     Case No.: 3:13-cv-00137-SLG
Unopposed
      CaseMotion  for Extension of Document
           3:13-cv-00137-SLG       Time to Respond
                                             312 Filed 01/12/21 Page 2 ofPage
                                                                           2 2 of 2
